        Case 4:20-cv-02958 Document 23 Filed on 07/20/21 in TXSD Page 1 of 3



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

DISH NETWORK L.L.C.,                           §
                                               §     Civil Action No. 4:20-cv-02958
                Plaintiff,                     §
                                               §
         v.                                    §
                                               §
MOHAMED OMAR,                                  §
HOSSAM ABD ELGHANY, and                        §
MOUSTAFA MAATOUK, individually                 §
and together d/b/a Universe IPTV;              §
Universe TV; World-Universeiptv.com;           §
Uni-Update.com; and Uni-Web.online,            §
                                               §
                Defendants.                    §

                    PLAINTIFF DISH NETWORK L.L.C.’S MOTION TO
                          CONTINUE INITIAL CONFERENCE

         Plaintiff DISH Network L.L.C. (“DISH”) files this motion to continue the initial pretrial

and scheduling conference set to be held on July 30, 2021 at 2:00 pm. (Dkt. 15.) DISH has been

unable to confer with Defendants Mohamad Omar (“Omar”), Hossam Abd Elghany (“Elghany”),

and Moustafa Maatouk (“Maatouk”) or prepare a joint discovery/case management plan as

required by Fed. R. Civ. P. 26(f) because it has been unable to confirm whether Omar and Elghany

have been served by the Central Authority of Egypt, DISH has not been contacted by the

Defendants, and Defendants have not filed a responsive pleading or otherwise appeared in this

case. DISH requests that the initial conference be continued to a date on or after September 17,

2021.

         On August 24, 2020, DISH filed its Complaint alleging copyright infringement against

unidentified DOE Defendants operating the Universe IPTV service. (Dkt. 1.) DISH also filed a

motion for leave to conduct expedited discovery to identify the DOE Defendants, which the Court

granted on September 9, 2020. (Dkts. 3, 5.) On November 12, 2020, the Court granted DISH’s

motion for an extension of time to identify and serve the Doe Defendants, extending the service
      Case 4:20-cv-02958 Document 23 Filed on 07/20/21 in TXSD Page 2 of 3




deadline by 90 days to February 22, 2021. (Dkts. 7-8.) On December 4, 2020, DISH filed its First

Amended Complaint naming Defendants, who are alleged to reside in the United Arab Emirates,

Egypt, and Germany. (Dkt. 10 ¶¶ 4-6.) On February 23, 2021, the Court granted DISH’s second

motion for an extension of time to serve the Defendants, extending the service deadline by an

additional 90 days to May 24, 2021. (Dkts. 13-14.) Maatouk was served by the Central Authority

of Germany on April 17, 2021, but he has not filed a responsive pleading or otherwise appeared in

this case. (Dkts. 18, 21.) On May 24, 2021, the Court granted DISH’s third motion for an

extension of time to serve and alternative service, extending the deadline to serve Omar and

Elghany through the Hague Service Convention by an additional 60 days to July 24, 2021, and if

they aren’t served by such time, DISH may serve them by email with a courtesy copy by courier

on or before July 28, 2021. (Dkt. 20.) Omar and Elghany’s responsive pleading will be due on or

before August 18, 2021. (See id.; Fed. R. Civ. P. 12(a)(1)(A)(i).)

       Continuing the initial conference to a date on or after September 17, 2021, will provide

DISH and any Defendant that appears with time to confer as required by Fed. R. Civ. P. 26(f) and

file a joint discovery/case management plan at least 10 days before the initial conference.

       The Court should grant this motion and continue the initial pretrial and scheduling

conference to a date on or after September 17, 2021.


Dated: July 20, 2021                                 Respectfully submitted,

                                                     HAGAN NOLL & BOYLE LLC

                                                     By: /s/ Stephen M. Ferguson
                                                     Stephen M. Ferguson (attorney-in-charge)
                                                     Texas Bar No. 24035248
                                                     Southern District of Texas Bar No. 614706
                                                     Two Memorial City Plaza
                                                     820 Gessner, Suite 940
                                                     Houston, Texas 77024
                                                     Telephone: (713) 343-0478

                                                 2
Case 4:20-cv-02958 Document 23 Filed on 07/20/21 in TXSD Page 3 of 3




                                     Facsimile: (713) 758-0146

                                     Joseph H. Boyle (of counsel)
                                     Texas Bar No. 24031757
                                     Southern District of Texas Bar No. 30740

                                     Counsel for Plaintiff DISH Network L.L.C.




                                 3
